UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	August 31, 2015 Date of reporting period:	November 30, 2014 Item 1. Schedule of Investments: Putnam Emerging Markets Equity Fund The fund's portfolio 11/30/14 (Unaudited) COMMON STOCKS (91.0%) (a) Shares Value Aerospace and defense (1.0%) Embraer SA ADR (Brazil) 10,477 $386,916 Airlines (1.3%) Air Arabia PJSC (United Arab Emirates) (NON) 536,274 215,718 Turk Hava Yollari Anonim Ortakligi (THY) (Turkey) (NON) 71,285 295,166 Auto components (2.0%) Apollo Tyres, Ltd. (India) 105,376 388,290 Delphi Automotive PLC (United Kingdom) 5,385 392,836 Automobiles (1.8%) Tata Motors, Ltd. (India) 56,576 486,329 UMW Holdings Bhd (Malaysia) 66,000 219,912 Banks (18.0%) Abu Dhabi Commercial Bank PJSC (United Arab Emirates) (NON) 104,275 208,343 Axis Bank, Ltd. (India) 46,754 362,345 Banco Bradesco SA ADR (Brazil) 25,149 389,307 Bank of China, Ltd. (China) 702,000 361,654 Bank Rakyat Indonesia Persero Tbk PT (Indonesia) 229,500 216,711 China Construction Bank Corp. (China) 704,000 532,589 Commercial International Bank Egypt SAE GDR (Egypt) 48,933 326,293 Credicorp, Ltd. (Peru) 3,244 537,401 CTBC Financial Holding Co., Ltd. (Taiwan) 986,713 669,769 Dubai Islamic Bank PJSC (United Arab Emirates) (NON) 325,444 667,769 Federal Bank, Ltd. (India) 160,723 393,040 Grupo Financiero Banorte SAB de CV (Mexico) 51,925 294,379 Industrial & Commercial Bank of China, Ltd. (China) 712,000 480,714 Itau Unibanco Holding SA ADR (Preference) (Brazil) 62,869 946,807 King's Town Bank Co., Ltd. (Taiwan) 151,000 160,023 Philippine National Bank (Philippines) (NON) 158,690 287,143 Turkiye Garanti Bankasi AS (Turkey) 58,154 255,354 Biotechnology (0.9%) China Biologic Products, Inc. (China) (NON) 5,127 351,097 Building products (0.4%) Sung Kwang Bend Co., Ltd. (South Korea) 9,925 142,711 Chemicals (0.7%) UPL, Ltd. (India) 48,466 270,053 Construction and engineering (5.8%) China Railway Group, Ltd. (China) 514,000 370,677 China Singyes Solar Technologies Holdings, Ltd. (China) 101,000 170,150 China WindPower Group, Ltd. (China) (NON) 3,840,000 252,046 Hyundai Engineering & Construction Co., Ltd. (South Korea) 6,591 266,011 IRB Infrastructure Developers, Ltd. (India) 104,381 458,817 Mota-Engil SGPS SA (Portugal) 69,078 302,036 Pembangunan Perumahan Persero Tbk PT (Indonesia) 1,086,000 272,263 Surya Semesta Internusa Tbk PT (Indonesia) 2,666,700 209,084 Construction materials (0.7%) Siam Cement PCL (The) NVDR (Thailand) 19,000 273,067 Consumer finance (1.2%) Compartamos SAB de CV (Mexico) 142,919 303,947 First Cash Financial Services, Inc. (Mexico) (NON) 2,999 173,282 Diversified consumer services (1.4%) Estacio Participacoes SA (Brazil) 39,002 422,630 Kroton Educacional SA (Brazil) 19,848 138,268 Diversified financial services (1.9%) Chailease Holding Co., Ltd. (Taiwan) 175,200 449,545 Haci Omer Sabanci Holding AS (Turkey) 63,945 305,131 Diversified telecommunication services (0.6%) Telekomunikasi Indonesia Persero Tbk PT (Indonesia) 998,300 231,618 Electric utilities (1.3%) Korea Electric Power Corp. (South Korea) 5,950 246,605 Tenaga Nasional Bhd (Malaysia) 65,400 275,707 Electronic equipment, instruments, and components (0.7%) Hollysys Automation Technologies, Ltd. (China) (NON) 10,049 256,350 Energy equipment and services (0.6%) Ezion Holdings, Ltd. (Singapore) 219,480 222,965 Food products (3.1%) Daesang Corp. (South Korea) 8,739 297,887 Gruma SAB de CV Class B (Mexico) 27,400 301,265 Sao Martinho SA (Brazil) 28,287 439,615 Ulker Biskuvi Sanayi AS (Turkey) 23,238 174,698 Health-care providers and services (3.3%) CHC Healthcare Group (Taiwan) 102,000 212,394 China Pioneer Pharma Holdings, Ltd. (China) 357,000 316,840 Mediclinic International, Ltd. (South Africa) 43,851 372,122 Netcare, Ltd. (South Africa) 126,656 414,604 Hotels, restaurants, and leisure (2.3%) Grand Korea Leisure Co., Ltd. (South Korea) 4,859 164,743 Home Inns & Hotels Management, Inc. ADR (China) (NON) 11,063 341,404 Minor International PCL (Thailand) 173,100 205,601 Paradise Entertainment, Ltd. (Hong Kong) 328,000 189,892 Household durables (1.4%) Coway Co., Ltd. (South Korea) 3,592 279,929 Skyworth Digital Holdings, Ltd. (China) 512,000 285,629 Independent power and renewable electricity producers (1.9%) China Power New Energy Development Co., Ltd. (China) (NON) 3,560,000 243,438 China Resources Power Holdings Co., Ltd. (China) 172,000 497,974 Industrial conglomerates (0.4%) John Keells Holdings PLC (Sri Lanka) 90,883 167,045 Insurance (2.5%) Bajaj Finserv, Ltd. (India) 18,177 336,993 Cathay Financial Holding Co., Ltd. (Taiwan) 248,335 398,968 Samsung Life Insurance Co., Ltd. (South Korea) 2,193 241,254 Internet and catalog retail (0.6%) Bigfoot GmbH (acquired 8/2/13, cost $87,928) (Private) (Brazil) (F) (RES) (NON) 4 53,517 Ctrip.com International, Ltd. ADR (China) (NON) 3,591 194,201 Internet software and services (4.8%) Alibaba Group Holding, Ltd. ADR (China) (NON) 3,500 390,740 Baidu, Inc. ADR (China) (NON) 1,380 338,252 Naver Corp. (South Korea) 278 188,985 Tencent Holdings, Ltd. (China) 49,700 790,568 Yandex NV Class A (Russia) (NON) 7,785 194,002 IT Services (1.1%) HCL Technologies, Ltd. (India) 15,968 427,871 Life sciences tools and services (0.9%) WuXi PharmaTech Cayman, Inc. ADR (China) (NON) 10,709 367,426 Machinery (0.2%) Mota-Engil Africa NV (Angola) (NON) 6,883 91,150 Media (1.3%) Naspers, Ltd. Class N (South Africa) 4,062 526,687 Metals and mining (0.5%) Hindustan Zinc, Ltd. (India) 71,685 188,337 Multiline retail (0.6%) Far Eastern Department Stores, Ltd. (Taiwan) 251,000 216,752 Oil, gas, and consumable fuels (3.1%) Genel Energy PLC (United Kingdom) (NON) 23,688 242,182 Gran Tierra Energy, Inc. (Colombia) (NON) 62,413 238,418 Lukoil OAO ADR (Russia) 7,173 333,787 Petroleo Brasileiro SA ADR (Preference) (Brazil) 20,196 206,201 Sasol, Ltd. (South Africa) 5,302 221,644 Pharmaceuticals (0.7%) Glenmark Pharmaceuticals, Ltd. (India) 22,381 295,631 Real estate investment trusts (REITs) (0.9%) Emlak Konut Gayrimenkul Yatirim Ortakligi AS (Turkey) 272,019 344,891 Real estate management and development (1.4%) Emaar Properties PJSC (United Arab Emirates) (NON) 87,579 260,443 Kawasan Industri Jababeka Tbk PT (Indonesia) 11,757,300 303,449 Semiconductors and semiconductor equipment (9.1%) Advanced Semiconductor Engineering, Inc. (Taiwan) 210,000 253,964 Inotera Memories, Inc. (Taiwan) (NON) 165,000 248,162 Lextar Electronics Corp. (Taiwan) 368,000 333,951 Phison Electronics Corp. (Taiwan) 43,000 287,710 Powertech Technology, Inc. (Taiwan) 196,000 326,327 SK Hynix, Inc. (South Korea) (NON) 16,478 715,360 Taiwan Semiconductor Manufacturing Co., Ltd. (Taiwan) 313,889 1,428,441 Software (0.6%) Net 1 UEPS Technologies, Inc. (South Africa) (NON) 19,400 237,844 Specialty retail (1.7%) China ZhengTong Auto Services Holdings, Ltd. (China) 567,000 284,762 Fourlis Holdings SA (Greece) (NON) 32,931 161,410 JUMBO SA (Greece) 16,845 213,398 Technology hardware, storage, and peripherals (4.3%) Samsung Electronics Co., Ltd. (South Korea) 1,462 1,681,886 Water utilities (1.5%) China Water Affairs Group, Ltd. (China) 366,000 197,330 Sound Global, Ltd. (China) (NON) 342,000 382,297 Wireless telecommunication services (2.5%) China Mobile, Ltd. (China) 80,500 993,125 Total common stocks (cost $33,709,296) WARRANTS (1.1%) (a) (NON) Expiration date Strike Price Warrants Value Kuwait Food Co. (Americana) 144A (Kuwait) 2/24/16 $0.00 17,576 $171,544 Saudi Telecom Co. (Saudi Arabia) 3/2/17 0.00 15,748 280,426 Total warrants (cost $479,981) INVESTMENT COMPANIES (0.7%) (a) Shares Value Market Vectors Vietnam ETF (Vietnam) 14,473 $295,828 Total investment companies (cost $294,900) PURCHASED OPTIONS OUTSTANDING (0.4%) (a) Expiration Contract date/strike price amount Value iShares MSCI Emerging Markets ETF (Put) Jan-15/$40.00 $120,378 $69,525 iShares MSCI Emerging Markets ETF (Put) Dec-14/40.00 281,485 69,338 Total purchased options outstanding (cost $290,916) SHORT-TERM INVESTMENTS (6.5%) (a) Shares Value Putnam Short Term Investment Fund 0.09% (AFF) 2,442,769 $2,442,769 SSgA Prime Money Market Fund Class N zero % (P) 140,000 140,000 Total short-term investments (cost $2,582,769) TOTAL INVESTMENTS Total investments (cost $37,357,862) (b) WRITTEN OPTIONS OUTSTANDING at 11/30/14 (premiums $164,338) (Unaudited) Expiration Contract date/strike price amount Value iShares MSCI Emerging Markets ETF (Put) Jan-15/$38.00 $120,378 $27,128 iShares MSCI Emerging Markets ETF (Put) Dec-14/38.00 281,485 16,485 Total Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank ETF Exchange Traded Fund GDR Global Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank NVDR Non-voting Depository Receipts OAO Open Joint Stock Company PJSC Public Joint Stock Company Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from September 1, 2014 through November 30, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $39,446,651. (b) The aggregate identified cost on a tax basis is $37,499,466, resulting in gross unrealized appreciation and depreciation of $4,106,163 and $2,253,935, respectively, or net unrealized appreciation of $1,852,228. (NON) Non-income-producing security. (RES) Security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $53,517, or 0.1% of net assets. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund * $963,038 $8,237,250 $6,757,519 $332 $2,442,769 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (F) Security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (P) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): China 21.4% Taiwan 12.7 South Korea 10.8 India 9.2 Brazil 7.6 United States 6.6 South Africa 4.5 Turkey 3.5 United Arab Emirates 3.5 Indonesia 3.1 Mexico 2.7 United Kingdom 1.6 Peru 1.4 Russia 1.3 Malaysia 1.3 Thailand 1.2 Greece 1.0 Egypt 0.8 Portugal 0.8 Vietnam 0.8 Philippines 0.7 Saudi Arabia 0.7 Colombia 0.6 Singapore 0.6 Hong Kong 0.5 Other 1.1 Total 100.0% Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Board has formed a Pricing Committee to oversee the implementation of these procedures and has delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Options contracts: The fund used options contracts to gain exposure to securities and to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap options contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. For the fund's average contract amount on options contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, is presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund did not have a net liability position on open derivative contracts subject to the Master Agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $1,694,940 $3,417,733 $53,517 Consumer staples 740,880 472,585 — Energy 444,619 1,020,578 — Financials 2,645,123 7,562,421 — Health care 718,523 1,611,591 — Industrials 478,066 3,121,724 — Information technology 1,417,188 6,683,225 — Materials — 731,457 — Telecommunication services — 1,224,743 — Utilities — 1,843,351 — Total common stocks Investment companies 295,828 — — Purchased options outstanding — 138,863 — Warrants — 451,970 — Short-term investments 2,582,769 — — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Written options outstanding $— $(43,613) $— Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any, (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above) did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund's net assets and were not considered a significant portion of the fund's portfolio. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Equity contracts	$590,833	$43,613 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Purchased equity option contracts (contract amount)$420,000 Written equity option contracts (contract amount)$440,000 Warrants (number of warrants)430,000 The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. Total Assets: Purchased options# $138,863 $138,863 Total Assets $138,863 $138,863 Liabilities: Written options# $43,613 $43,613 Total Liabilities $43,613 $43,613 Total Financial and Derivative Net Assets $95,250 $95,250 Total collateral received (pledged)##† $95,250 Net amount $– † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: January 28, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: January 28, 2015 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: January 28, 2015
